1
2
3
4                                                       JS-6
  KEVIN R. LUSSIER (SBN 143821)
5 KIM D. ASHLEY (SBN 253160)
  klussier@veatchfirm.com
6 kashley@veatchfirm.com
7
  Attorneys for Plaintiff,
8 CHANEL, INC.
9
10                   UNITED STATES DISTRICT COURT
11             FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     CHANEL, INC.,                    Case No.: 2:18-cv-04330-RGK-KS
13
14                       Plaintiff,
                                      [PROPOSED] FINAL DEFAULT
15 vs.                                JUDGMENT AND PERMANENT
16                                    INJUNCTION
   KATE CUMMINGS D/B/A
17 RECYCLED VINTAGE COUTURE,
18                   Defendant.
                                      Date: January 7, 2019
19                                    Time: 9:00 a.m.
20                                    Dept.: Courtroom 850
21
22
23
24
25
26
27
28
                                    1
       [PROPOSED] FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION
1           b. using the Chanel Marks in connection with the sale of any
2              unauthorized goods;
3           c. using any logo, image and/or layout which may be calculated to
4              falsely advertise the services or products of Defendant as being
5              sponsored by, authorized by, endorsed by, or in any way associated
6              with Plaintiff;
7           d. falsely representing herself as being connected with Plaintiff,
8              through sponsorship or association;
9           e. engaging in any act which is likely to falsely cause members of the
10             trade and/or of the purchasing public to believe any goods or
11             services of Defendant offered for sale or sold are in any way
12             endorsed by, approved by, and/or associated with Plaintiff;
13          f. using any reproduction, counterfeit, copy, or colorable imitation of
14             the Chanel Marks in connection with the publicity, promotion, sale,
15             or advertising of any goods sold by Defendant, including, without
16             limitation, necklaces and jewelry;
17          g. affixing, applying, annexing or using in connection with the sale of
18             any goods, a false description or representation, including words or
19             other symbols tending to falsely describe or represent goods offered
20             for sale or sold by Defendant as being those of Plaintiff or in any
21             way endorsed by Plaintiff;
22          h. otherwise unfairly competing with Plaintiff; and
23          i. effecting assignments or transfers, forming new entities or
24             associations or utilizing any other device for the purpose of
25             circumventing or otherwise avoiding the prohibitions set forth
26             above.
27     2.   Award Plaintiff $105,000.00 against Defendant pursuant to 15 U.S.C. §
28
                                  3
     [PROPOSED] FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION
1           1117(c).
2      3.   Award Plaintiff $1,156.50 for cost of suit against Defendant pursuant to
3           15 U.S.C. § 1117(a).
4      4.   Interest from the date this action was filed shall accrue at the legal rate.
5           See 28 U.S.C. § 1961.
6
7      IT IS SO ORDERED
8
       DATED: January 9, 2019
9
10
                                       ________________________________
11                                     HON. R. GARY KLAUSNER
12                                     UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  4
     [PROPOSED] FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION
